Case 2:18-cv-00295-JRG Document 398 Filed 06/10/20 Page 1 of 5 PageID #: 19059



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

SAS INSTITUTE INC.,

               Plaintiff,

       vs.
                                                    Civil Action No. 2:18-CV-00295-JRG
WORLD PROGRAMMING LIMITED;
LUMINEX SOFTWARE, INC.; YUM!
BRANDS, INC.; PIZZA HUT, INC.; and                  Jury Trial Demanded
SHAW INDUSTRIES GROUP, INC.,

               Defendants.


               JOINT MOTION TO AMEND DOCKET CONTROL ORDER


       COME NOW Plaintiff SAS Institute, Inc. (“SAS”) and Defendants World Programming

Limited, and Luminex Software, Inc., (collectively, the “Parties”) and pursuant to the Court’s

Order on June 8, 2020 (Dkt. No. 393) hereby submit the attached proposed Amended Docket

Control Order for the Court’s consideration.

       The proposed order incorporates the jury selection date set by the Court. The proposed

order also moves the date to notify the Court of agreements reached during the meet and confer

process from June 22 to August 12. The good cause for this change is to comply with the Order’s

requirement that such notifications be made no later than 1:00 p.m. three business days before the

pretrial conference, which has now been rescheduled.

       The Court previously reset the Pretrial Conference for August 17 and August 18.

(Dkt. No. 393). Defendant World Programming respectfully requests that the Court reset the

Pretrial Conference in light of trial conflicts affecting World Programming’s lead and local

counsel. In particular, World Programming’s lead counsel Brad Caldwell and local counsel


                                                1
Case 2:18-cv-00295-JRG Document 398 Filed 06/10/20 Page 2 of 5 PageID #: 19060



Johnny Ward are scheduled to participate as lead and local counsel in a trial before

Judge Schroeder, VirnetX v. Apple, No. 6:12-cv-00855-RWS (E.D. Tex.), with jury selection in

Tyler set for August 17, 2020. World Programming’s other counsel of record from Caldwell

Cassady & Curry are also expected to attend the VirnetX trial. World Programming respectfully

asks that the Pretrial Conference be scheduled during a week other than the weeks of

August 3, 2020 or August 17, 2020.1

        In light of the above extensions, the Parties also ask that the Court extend the date for the

pretrial order and other related filings two weeks from the existing June 15 date to June 29. Good

cause is present for the change because (1) the date for these submissions was originally

June 22 before the trial setting was moved up from August to July, and (2) in light of the nine week

continuance of the trial setting, there is now time in the schedule for the parties to devote additional

time to finalize these filings and reducing areas of disagreement in them.

Dated: June 10, 2020                            Respectfully submitted,


                                                /s/ Christian E. Mammen


                                                Pressly M. Millen (admitted pro hac vice)
                                                Raymond M. Bennett (admitted pro hac vice)
                                                WOMBLE BOND DICKINSON (US) LLP
                                                555 Fayetteville Street, Suite 1100
                                                Raleigh, NC 27601
                                                Telephone: 919-755-2135
                                                Press.Millen@wbd-us.com
                                                Telephone: 919.755.2158
                                                Ray.Bennett@wbd-us.com


1
  World Programming’s lead counsel is also scheduled to serve as lead counsel for Match Group
in the trial of Match Group, LLC v. Bumble Trading Inc., in the Western District of Texas, No.
6:18-cv-00080-ADA, with jury selection presently scheduled for August 3, 2020. Given that the
trial schedules in many venues are in a state of flux at the moment, WPL will notify the Court
promptly should there be any changes to either trial conflict while the present request to reschedule
is outstanding.

                                                   2
Case 2:18-cv-00295-JRG Document 398 Filed 06/10/20 Page 3 of 5 PageID #: 19061



(List of Plaintiff’s Counsel Continued)   Christian E. Mammen (admitted pro hac vice)
                                          Carrie Richey (admitted pro hac vice )
                                          WOMBLE BOND DICKINSON (US) LLP
                                          1841 Page Mill Road, Suite 200
                                          Palo Alto, CA 94304
                                          Telephone: (408) 341-3067
                                          Chris.Mammen@wbd-us.com
                                          Telephone: (408) 341-3060
                                          Carrie.Richey@wbd-us.com

                                          Samuel B. Hartzell
                                          WOMBLE BOND DICKINSON (US) LLP
                                          555 Fayetteville Street, Suite 1100
                                          Raleigh, NC 27601
                                          919-755-2112
                                          Fax: 919-755-6772
                                          Sam.Hartzell@wbd-us.com

                                          Michael C. Smith
                                          Texas Bar No. 18650410
                                          SIEBMAN, FORREST, BURG & SMITH, LLP
                                          113 E. Austin Street
                                          Marshall, Texas 75670
                                          Tel: (903) 938-8900
                                          michaelsmith@siebman.com

                                          Attorneys for SAS Institute Inc.




Dated: June 10, 2020                      /s/ Bradley W. Caldwell

                                          Bradley W. Caldwell
                                          Texas Bar No. 24040630
                                          Email: bcaldwell@caldwellcc.com
                                          John Austin Curry
                                          Texas Bar No. 24059636
                                          Email: acurry@caldwellcc.com
                                          John F. Summers
                                          Texas State Bar No. 24079417
                                          Email: jsummers@caldwellcc.com
                                          Warren J. McCarty, III
                                          Texas State Bar No. 24107857
                                          Email: wmccarty@caldwellcc.com




                                             3
Case 2:18-cv-00295-JRG Document 398 Filed 06/10/20 Page 4 of 5 PageID #: 19062



(List of Defendants’ Counsel Continued)   CALDWELL CASSADY CURRY P.C.
                                          2121 N. Pearl St., Suite 1200
                                          Dallas, Texas 75201
                                          Telephone: (214) 888-4848
                                          Facsimile: (214) 888-4849

                                          Attorneys for Defendants World Programming
                                          Limited, Luminex Software, Inc., Yum! Brands,
                                          Inc., Pizza Hut, Inc. And Shaw Industries Group,
                                          Inc.

                                          Charles Everingham IV
                                          State Bar No. 00787447
                                          ce@wsfirm.com
                                          T. John “Johnny” Ward Jr.
                                          Texas Bar No. 00794818
                                          jw@wsfirm.com
                                          Claire Henry
                                          Texas Bar No. 24053063
                                          claire@wsfirm.com
                                          Andrea L. Fair
                                          Texas Bar No. 24078488
                                          andrea@wsfirm.com
                                          WARD, SMITH & HILL, PLLC
                                          P.O. Box 1231
                                          Longview, TX 75606
                                          903-757-6400
                                          903-757-2323 (Facsimile)

                                          Attorneys for Defendants World Programming
                                          Limited




                                            4
Case 2:18-cv-00295-JRG Document 398 Filed 06/10/20 Page 5 of 5 PageID #: 19063



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3)(A) on June 10, 2020.


                                                  /s/ Christian E. Mammen
                                                  Christian E. Mammen




                                             5
